FOR PUBLICATION



ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

YVETTE M. LAPLANTE                           GREGORY F. ZOELLER
Keating & LaPlante, LLP                      Attorney General of Indiana
Evansville, Indiana
                                             JOSEPH Y. HO
                                             Deputy Attorney General
                                             Indianapolis, Indiana

                                                                    Dec 31 2013, 9:12 am

                             IN THE
                   COURT OF APPEALS OF INDIANA

DAYRON BELL,                                 )
                                             )
      Appellant-Contemnor,                   )
                                             )
             vs.                             )        No. 82A01-1306-CR-271
                                             )
STATE OF INDIANA,                            )
                                             )
      Appellee-Plaintiff.                    )


               APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                       The Honorable Robert J. Pigman, Judge
                         Cause No. 82D02-1209-MR-1149



                                  December 31, 2013


                             OPINION - FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Dayron Bell appeals the trial court’s order finding him in contempt. Bell raises

four issues for our review, but we consider only the following dispositive issue: whether

this appeal is moot because Bell has served his sentence and none of Bell’s issues on

appeal justify our review under the public interest exception. We dismiss.

                       FACTS AND PROCEDURAL HISTORY

       On May 28, 2013, Bell attended the murder trial of his brother, Christopher.

During the trial, Bell threatened at least one of the witnesses. The trial court promptly

brought the trial to a halt and instructed the State to call “whoever heard the statements”

to the witness stand. Transcript at 4.

       The State first called Ricky Hill. Hill testified as follows:

       Q      [D]id you hear certain threats made by a person who[ is] in the
       courtroom now?

       A      Yes I did.

       Q      What were the substance of those threats?

       A       . . . a young man out there in the audience . . . turned to look [at the
       witnesses in the hallway] and told them “I’m ten (10) times worse than my
       brother.”

       Q      Okay. Did he make any mention about their testimony?

       A      He had said something before that and I didn’t hear that.

Id. at 5-6. Hill then identified Bell as the person who had made that statement.




                                              2
       The State then called Darryl Meriweather.1 According to Meriweather:

       Q       Were you out in the hallway about ten (10) minutes ago?

       A       Yes.

       Q      And did you have an opportunity to . . . hear what Mr. Bell said out
       there?

       A       Yes.

       Q       And what did he say?

       A      He said, “Better not nobody testify against his brother or it will be
       three (3) times worse.”

       Q       Who did he say that to?

                                                ***

       A       Well I think he was directing it towards [an eyewitness’s mother].

       Q       Okay, okay. There’s several people standing out there is that right.

       A      Yeah, because we were all standing there together, so it could had
       been all of us. But, it looked more like to me it was her.

Id. at 11.

       The court then ordered Bell to the witness stand.                 Bell denied that he had

threatened any of the witnesses. The court then found as follows:

       [H]ere’s the problem I got. We got a witness called by the State, an
       eyewitness to a murder, whose home was broken into last night, and was
       beaten, and obviously someone is trying to intimidate her. And I hear
       you’re out there shooting your mouth off which is a polite way of putting it.
       [T]his is a Court of Law, Mr. Bell, we decide things not the way we do in
       the street or in the alley. We don’t bully people, we don’t try to get over on

       1
          The exact spelling of Meriweather’s name is not clear based on the record on appeal. We
follow the spelling used by the State in its brief, which the State represents is based on the spelling
Meriweather gave during a deposition.


                                                  3
       people, we don’t intimidate people. This is contempt of court and I’m
       finding you in Contempt of Court. . . . I believe these folks are telling me
       the truth and say what you said.

Id. at 17-18. The court ordered Bell to jail for the remainder of the trial.

       Following the trial, on June 3 the court appointed a public defender for Bell, and

on June 7 the court held a sentencing hearing. At that hearing, the court rejected Bell’s

argument that the contempt order was for indirect contempt and instead found that the

order was for direct contempt, stating that “it occurred in or very near the actual trial

itself, it directly impacted the trial at the time the trial was . . . in . . . progress.   It

happened literally right outside the door of the courtroom.” Id. at 27. The court then

restated its rationale for finding Bell in contempt and ordered him to serve ninety days in

the Vanderburgh County Jail with no good time credit. This appeal ensued. Bell was

released from his sentence on August 25.

                             DISCUSSION AND DECISION

       On appeal, Bell asserts that the trial court erroneously determined him to be in

direct contempt, rather than indirect contempt, and that, because of this mistake, the trial

court denied him certain due process protections normally available for indirect contempt

proceedings. See Ind. Code § 34-47-3-5. Bell alternatively asserts that, even if the trial

court’s determination that he was in direct contempt was correct, the court still denied

him certain statutory safeguards. See I.C. § 34-47-2-4.

       But the parties agree that this appeal is moot because Bell has served his contempt

sentence and has been released. As we have explained:




                                              4
        where the principal questions at issue cease to be of real controversy
        between the parties, the errors assigned become moot questions and this
        court will not retain jurisdiction to decide them. Stated differently, when
        we are unable to provide effective relief upon an issue, the issue is deemed
        moot, and we will not reverse the trial court’s determination where
        absolutely no change in the status quo will result.

Jones v. State, 847 N.E.2d 190, 200 (Ind. Ct. App. 2006) (citations and quotations

omitted), trans. denied. There is no question that any decision we were to render on

Bell’s claims would result in “no change in the status quo.” Id. As such, Bell’s appeal is

moot.

        Nonetheless:

        “Although moot cases are usually dismissed, Indiana courts have long
        recognized that a case may be decided on its merits under an exception to
        the general rule when the case involves questions of ‘great public interest.’”
        [In re Lawrance, 579 N.E.2d 32, 37 (Ind. 1991)]. Typically, cases falling in
        the “great public interest” exception contain issues likely to recur. Id.

In re Commitment of J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002).2 Here, Bell asserts

that the “public interest exception” applies to his case for the following four reasons:

        [First, t]his court has previously held that “the question of whether good-
        time credit applies to a sentence for criminal contempt, and further, whether
        a contemnor’s sentence is reasonable are ones of significant import which
        may continue to evade review.” [Jones, 847 N.E.2d at 200-01]. [Second,
        and s]imilarly, the question of whether or not the perceived intimidation of
        a witness outside the presence of a judge, but inside the courthouse, during
        a murder trial is direct or indirect contempt[] may continue to evade review
        due to the short nature of contempt sentences. [Third], due process rights
        and the violation thereof are matters of great public importance. [Fourth],
        for as long as there are trials and witnesses, these types of situations are
        likely to occur.


        2
           Both parties cite Jones for the definition of the public interest exception, but in Jones this court
stated that the public interest exception applies when “the issue arises in a context which will continue to
evade review.” Jones, 847 N.E.2d at 200. Our Supreme Court has rejected the “additional
element . . . that the case must be likely to evade review.” In re Lawrance, 579 N.E.2d at 37 n.2.


                                                      5
Appellant’s Br. at 6.

       The only one of Bell’s four rationales that might merit invoking the public interest

exception is his concern that the trial court here improperly held him in direct contempt

rather than indirect contempt. But there is an established body of law on the differences

between these two types of contempt. See, e.g., In re Nasser, 644 N.E.2d 93, 95-96 (Ind.

1994) (clarifying the distinction between direct and indirect attempt and discussing

numerous authorities). Any review we gave to this issue here would not add to this body

of law, but would merely apply existing law.

       We also reject the other grounds alleged by Bell for why we should not dismiss his

appeal. Since the end of 2011, this court has applied the public interest exception to

consider only the following issues:              “the proof necessary for [an] involuntary

commitment,” In re Commitment of T.K., 993 N.E.2d 245, 248 (Ind. Ct. App. 2013),

trans. decision pending; “what suffices as ‘reasonably particular’ in a request for public

records submitted under the Access to Public Records Act,” Anderson v. Huntington

Cnty. Bd. of Comm’rs, 983 N.E.2d 613, 614 (Ind. Ct. App. 2013), trans. denied; and

“whether a residency restriction can be a condition of a convicted child molester’s

parole[] when the statute authorizing the imposition of that condition was not in effect at

the time he committed the offense,” Gaither v. Ind. Dep’t of Correction, 971 N.E.2d 690,

694 (Ind. Ct. App. 2012).3 Nothing in the facts of Bell’s case persuades this court that the



       3
           In a fourth opinion, a divided panel of this court considered an appeal involving “issues of
competitive bidding and the expenditure of taxpayer money.” Alva Elec., Inc. v. Evansville Vanderburgh
Sch. Corp., 984 N.E.2d 668, 676-77 (Ind. Ct. App. 2013), trans. granted. However, our Supreme Court
has granted transfer in that opinion, thereby vacating it. Ind. Appellate Rule 58(A).


                                                  6
issues raised by Bell are of “great public importance.” See In re Commitment of J.B.,

766 N.E.2d at 798.

      In essence, Bell’s argument for applying the public interest exception conflates an

exception reserved for “questions of great public importance” with mere error review.

See id. That is not the purpose of this limited exception, and we will not deviate from our

general rule of not deciding moot cases based on these facts. Accordingly, we decline

Bell’s invitation to apply the public interest exception to this appeal, and we dismiss

Bell’s appeal as moot.

      Dismissed.

BAKER, J., and CRONE, J., concur.




                                            7